Case 1:19-cv-01582-AMD-SMG Document 11 Filed 06/03/19 Page 1 of 4 PageID #: 56


                                                                                         Littler Mendelson, P.C.
                                                                                         900 Third Avenue
                                                                                         New York, NY 10022.3298




                                                                                         Kevin K. Yam
                                                                                         212.583.2674 direct
                                                                                         212.583.9600 main
 June 3, 2019                                                                            kyam@littler.com


 VIA ECF
 Hon. Ann Donnelly, U.S.D.J.
 United States District Court, E.D.N.Y.
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:         Juan Carlos Torres Ibarra, et al. v. W & L Group Construction Inc., et al.
             Case No. 1:19-cv-01582-AMD-SMG (E.D.N.Y.)

 Dear Judge Donnelly:

 This firm represents Defendant W & L Group Construction Inc. (“W & L Group”) in the above-
 referenced matter. Per Your Honor’s Individual Rule 4.A.i, W & L Group submits this letter
 motion to request a pre-motion conference in connection with its anticipated motion to dismiss
 under Federal Rules of Civil Procedure Rule (“Rule”) 12(b)(6).

 I.          Preliminary Statement and Relevant Pleaded Facts

 Plaintiffs filed their Complaint against W & L Group on March 19, 2019. See Dkt. 1. In their
 Complaint, Plaintiffs allege the following causes of action: (1) violation of the Fair Labor
 Standards Act (“FLSA”) and the New York Labor Law (“NYLL”) for failure to pay minimum
 wage, (2) violation of the FLSA and NYLL for failure to pay overtime, and (3) violation of the
 NYLL for failure to provide wage statements. Plaintiffs’ bare-bones and boilerplate 18-page
 Complaint must be dismissed against W & L Group because they have failed to plead any facts
 that W & L Group was their employer, and as a result, they have failed to establish any standing
 to pursue their claims against W & L Group. Plaintiffs’ claims against W & L Group are nothing
 more than a formulaic recitation of various prongs of the “economic reality” test. Specifically,
 Plaintiffs are only able to muster the following insufficient allegations to support their causes of
 action:
     • “All all relevant time, [Plaintiffs] were and still are “employees” within the meaning of
         all applicable statutes.” Compl. ¶ 8.
     • W & L Group “is an ‘employer’ and an ‘enterprise in commerce or in the production of
         goods for commerce’ as those phrases are defined in the FLSA.” Compl. ¶ 9.
     • “Defendants 1 employed Plaintiffs as full-time [c]onstruction workers from at least
         February 2011 until present time.” Compl. ¶ 11.


 1 It must be noted that Plaintiffs do not allege that W & L Group specifically employed, paid, and/or scheduled them for their

 work and conflates Defendants to include “John Does 1-25,” who are not pleaded with any factual detail and are otherwise
 unknown to Plaintiffs.



      littler.com
Case 1:19-cv-01582-AMD-SMG Document 11 Filed 06/03/19 Page 2 of 4 PageID #: 57


 Judge Ann Donnelly
 June 3, 2019
 Page 2


        •   “Defendants paid Plaintiff Cortez and others at a rate approximately $360.00 per week
            and failed to pay minimum wage and overtime at a rate of one and one-half times the
            minimum wage after forty hours per week.” Compl. ¶ 13.
        •   “Defendants paid Plaintiff and others at a rate approximately $480.00 per week and failed
            to pay minimum wage and overtime at a rate of one and one-half times the minimum
            wage after forty hours worked per week.” Compl. ¶¶ 15-17.

 Based on these allegations in the Complaint, Plaintiffs have not – and cannot – plead any factual
 allegations to support their claims that W & L Group employed them, and as such, W & L Group
 should be dismissed as a party to this action.

 II.        Legal Standard

 In order to survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient
 factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft
 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
 (2007)). The required pleading standard is applicable to claims brought under the FLSA and,
 where a complaint does not contain factual allegations sufficient to demonstrate the liability of a
 defendant as an employer of the plaintiffs, dismissal of the complaint is warranted. See Bai v.
 Zhuo, No. 13 Civ. 05790(ILG)(SMG), 2014 WL 2645119, at *5 (E.D.N.Y. June 13, 2014).

 III.       Plaintiffs Fail to Plead That W & L Group Employed Them

 Only an “employer” can be liable for violations of the FLSA and the NYLL. The FLSA defines
 “employer” as “any person acting directly or indirectly in the interest of an employer in relation
 to the employee.” 29 U.S.C. § 203(d). 2 The definition of “employ” under the FLSA “includes to
 suffer or permit to work.” Id. The Second Circuit has held that “the determination of whether an
 employer-employee relationship exists for purposes of the FLSA should be grounded in
 ‘economic reality rather than technical concepts,” determined by reference not to ‘isolated
 factors, but rather upon the circumstances of the whole activity.’” Barfield v. N.Y.C. Health &
 Hosps. Corp., 537 F.3d 132, 141 (2d Cir. 2008). 3 An employment relationship exists under the
 FLSA when the “economic reality” is such that the “alleged employer possessed the power to
 control the workers in question.” Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir.
 1999).

 To determine whether a particular defendant was an “employer” under the FLSA and NYLL, the
 Second Circuit has set forth four factors describing formal control by an employer. These factors
 are “whether the alleged employer (1) had the power to hire and fire employees, (2) supervised

 2 Courts have applied the same analysis to determine if an entity or individual is an “employer” under the FLSA as NYLL.

 Wolman v. Catholic Health Sys. of Long Island, Inc., 853 F. Supp. 2d 290, 296 n.4 (E.D.N.Y. 2012).
 3 "[B]ecause the FLSA and New York Labor Law employ similar standards with respect to employment status, [the economic

 reality] test has been used to analyze both federal and state wage claims." Cannon v. Douglas Elliman. LLC, No. 06 Civ. 7092,
 2007 WL 4358456, at *4 (S.D.N.Y. Dec. 10, 2007).



                                                                2
Case 1:19-cv-01582-AMD-SMG Document 11 Filed 06/03/19 Page 3 of 4 PageID #: 58


 Judge Ann Donnelly
 June 3, 2019
 Page 3


 and controlled employee work schedules or conditions of employment, (3) determined the rate
 and method of payment, and (4) maintained employment records.” Carter v. Dutchess County
 Community College, 735 F. 2d 8, 12 & n.3 (2d Cir. 1984). “[N]o one of the four factors standing
 alone is dispositive. Instead, the ‘economic reality’ test encompasses the totality of
 circumstances, no one of which is exclusive.” Id. Here, it is clear that Plaintiffs have not met
 the requirements of the “economic realities test.” Indeed, aside from formulaic recitations from
 the economic realities test, nowhere does Plaintiffs allege with any factual details that W & L
 Group had the power to hire and fire them, supervise or control their work, determined their rates
 of pay, or maintain their employment records. See Compl. ¶¶ 8, 9, 11, 13, 15-17.

 In the absence of formal control under the Carter factors, a defendant may be characterized as an
 “employer” for FLSA purposes if it exercises functional control over the workers in question.
 To assess whether a putative employer exercised functional control over a worker, courts will
 consider “(1) whether the alleged employer's premises and equipment were used for the
 Plaintiffs' work; (2) whether Plaintiffs shifted from one putative joint employer's premises to that
 of another; (3) the extent to which the work performed by Plaintiffs was integral to the overall
 business operation; (4) whether Plaintiffs’ work responsibilities remained the same regardless of
 where they worked; (5) the degree to which the alleged employer or its agents supervised
 Plaintiffs' work, and (6) whether Plaintiffs worked exclusively or predominantly for one
 Defendant.” Zheng v. Liberty Apparel Co., 355 F.3d 61, 71–72 (2d Cir.2003). Here, the
 Complaint “contains so little detail as to effectively disable the Court from applying the Zheng or
 other functional factors” to determine whether W & L Group had functional control over
 Plaintiffs. Yeh v. Han Dynasty, Inc., Case No. 1:18-cv-06018-PAE, 2019 WL 633355, at *8
 (S.D.N.Y. Feb. 14, 2019). For example, the Complaint fails to appropriately address any of the
 above-referenced Zheng factors, which are critical to finding whether W & L Group was an
 employer under the functional control test. Such bare-bones allegations are not even close to
 addressing any of the first 4 factors of the Zheng test. With respect to W & L Group’s
 supervision of Plaintiffs’ work (the fifth factor of the Zheng test), Plaintiffs are completely silent.
 Specifically, Plaintiffs’ formulaic allegation that “Defendants monitored Plaintiffs’ compliance
 with its guidelines, procedures, and policies by periodically reviewing Plaintiffs’ work
 performance, and by sending supervisors and individuals from management to periodically
 observe them” sets forth no factual explanation or detail as to their supervisors’ relationship with
 W & L Group and whether W & L Group controlled their work and/or pay. Compl. ¶ 22. Finally,
 besides their boilerplate allegations, Plaintiffs also fail to address the sixth factor as to whether
 Plaintiffs worked exclusively or predominantly for only W & L Group. As such, it is undisputed
 that Plaintiffs failed to satisfy their burden to plead that W & L Group had functional control
 over them.

 IV.    Conclusion

 Based upon the foregoing, W & L Group respectfully requests a pre-motion conference for
 permission to file its anticipated motion to dismiss the Complaint due to Plaintiffs’ failure to
 state a cause of action against it under Rule 12(b)(6).



                                                   3
Case 1:19-cv-01582-AMD-SMG Document 11 Filed 06/03/19 Page 4 of 4 PageID #: 59


 Judge Ann Donnelly
 June 3, 2019
 Page 4



 Respectfully submitted,

 /s/ Kevin K. Yam

 Kevin K. Yam

 Cc:    David A. Feinerman, Esq., Attorney for Plaintiffs (Via ECF)




                                               4
